—Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Kuffner, J.), rendered March 30, 1992, convicting her of perjury in the second degree and violating General Business Law § 352-e (1), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed, and the matter is remitted to the Supreme Court, Richmond County, for further proceedings pursuant to CPL 460.50 (5).
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish that the defendant swore falsely and that her false statement was made in a subscribed written instrument for which an oath is required by law (see, Penal Law § 210.10). The notarization on her affidavit raised a presumption that the oath was properly taken before a notary public (see, Case v People, 76 NY 242, 245; People v Grier, 42 AD2d 803; People ex rel. Fifth Ave. & 37th St. Corp. v Miller, 261 App Div 550, 552, affd 286 NY 628). The testimony of the defendant’s witness that he observed the defendant sign the affidavit outside the presence of the notary public and that the affidavit was notarized at a subsequent time was insufficient to rebut this presumption, since this witness had no knowledge of the events surrounding the notarization. Moreover, upon the exercise of our factual review power, we find that the verdict on this count was not against the weight of the evidence (see, CPL 470.15 [5]).
We further find that the sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
We have examined the defendant’s remaining contentions and find them to be without merit. Lawrence, J. P., Eiber, O’Brien and Ritter, JJ., concur.